  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

     MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


FRANK EDWIN PATE,                   )
                                    )
     Petitioner,                    )
                                    )       CIVIL ACTION NO.
     v.                             )        2:18cv840-MHT
                                    )             (WO)
UNITED STATES OF AMERICA,           )
                                    )
     Respondent.                    )

                         OPINION AND ORDER

    Before the court is petitioner Frank Edwin Pate’s

“Motion for Rule 60(b) Relief,” filed on June 12, 2019.

    On September 27, 2018, Pate, a federal inmate at

the Maxwell Federal Prison Camp in Montgomery, Alabama,

filed with this court a self-styled petition for writ

of habeas corpus under 28 U.S.C. § 2241.                Pursuant to

orders    by    this   court,   Pate    filed   an   amended   § 2241

petition       on   October   12,   2018.   In   his   petition   as

amended, Pate claimed that his convictions and sentence

by the United States District Court for the Eastern

District of Texas were void because (1) the federal

district courts, including the court in which he was
convicted and sentenced, are not lawfully established

by Congress; (2) the United States suffered no “injury

in   fact”     from    his    alleged    crimes       and   thus      lacked

standing      to   prosecute    him;    and    (3)    the   government’s

evidence was insufficient to sustain his convictions.

Amended Petition (doc. no. 8) at 1–3.

       Because Pate’s claims challenged the validity of

his convictions and sentence and fell squarely within

the realm of injuries addressed by motions to vacate

under    28   U.S.C.    § 2255,    this       court    found    that    his

self-styled        § 2241    petition   must    be    considered       as   a

motion to vacate under § 2255. See Order (doc. no. 9);

Recommendation (doc. no. 14).                 And because venue and

jurisdiction for actions considered under § 2255 lie

only     in    the    district     of    conviction,          this     court

transferred Pate’s case to the United States District

Court for the Eastern District of Texas pursuant to 28

U.S.C.     § 1631.     See     Recommendation         (doc.     no.    14);

Opinion and Order (doc. no. 18).


                                   2
       In his “Motion for Rule 60(b) Relief,” Pate again

challenges the validity of his convictions and sentence

by the Eastern District of Texas court. He “request[s]

relief in the nature of reinstating [his] Habeas Corpus

Petition[ ] for the purpose of a hearing as allowed per

Constitution and statutory law; finding of facts, and

conclusions of law entered into the record[] of [his]

case    ...   ;    and      order   of       relief   granting    immediate

release based off of arguments presented, supported or

sentencing court’s lack of jurisdiction.”                        Motion for

Rule 60(b) Relief (doc. no. 20) at 3.

       Although Pate styles his motion as one for relief

under    Rule      60(b)      of    the       Federal    Rules    of   Civil

Procedure,        it   is     properly        understood    as    a    motion

requesting        that       his    original          self-styled      § 2241

petition be reinstated in this court.                      Pate does not

assert any of the grounds for relief contained in Rule

60(b), and once again he presents claims that go to the

validity of his convictions and sentence.                        Rule 60 of


                                         3
the   Rules   of    Civil   Procedure     is    an   inappropriate

vehicle to challenge a criminal conviction or sentence.

See United States v. Fair, 326 F.3d 1317, 1318 (11th

Cir. 2003); United States v. Mosavi, 138 F.3d 1365,

1366 (11th Cir. 1998).        Further, Pate demonstrates no

infirmity in this court’s order transferring his case

to the United States District Court for the Eastern

District of Texas pursuant to 28 U.S.C. § 1631.               Pate

challenged    his     conviction    and        sentence.      Such

challenges are properly brought under § 2255.              Section

2255 motions are properly filed only in the court of

conviction.   Pate simply fails to demonstrate any basis

for relief from this court.



                              ***




                               4
    Accordingly, for the reasons indicated above, it is

ORDERED that petitioner Frank Edwin Pate’s “Motion for

Rule 60(b) Relief” (doc. no. 20) is denied.

    DONE, this the 15th day of July, 2019.


                            /s/ Myron H. Thompson
                         UNITED STATES DISTRICT JUDGE
